DENNIS, J.,
would grant in order to clarify or modify the court of appeal’s order. The trial court must conduct a hearing on the application for a preliminary injunction within the statutory delay. CCP art. 3602. However, the Code does not and could not require a trial court to issue a mandatory injunction ordering a party to take affirmative action to destroy his own property without a full trial affording due process of law. La. Const. art. 1 sections 2, 4. Black v. Good Intent Towboat Co., 31 La.Ann. 497 (1897); Red River v. Noles, 406 So.2d 294 (La.App. 3rd Cir.1981). If an adequate trial of the mandatory injunction application cannot be afforded on the allotted date, the trial judge may either deny preliminary mandatory injunctive relief or he may continue that matter so as to permit discovery and further hearings. My colleagues evidently think all of this is apparent despite the court of appeal’s order, but I fear that it is not.